Case 2:19-cv-03365-DRH-SIL Document 12-4 Filed 06/12/19 Page 1 of 3 PageID #: 387




                    EXHIBIT D
Case 2:19-cv-03365-DRH-SIL Document 12-4 Filed 06/12/19 Page 2 of 3 PageID #: 388




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK
                              CENTRAL ISLIP DIVISION

  APTIVE ENVIRONMENTAL, LLC                    §
                                               §
         Plaintiff,                            §
                                               §
  vs.                                          §   NO. 1:18-cv-_______________
                                               §
  VILLAGE OF EAST ROCKAWAY,                    §
  NEW YORK                                     §
                                               §
         Defendant.                            §


 STATE OF TEXAS                       §
 COUNTY OF DALLAS                     §

        Pursuant to 28 U.S.C. § 1746, I, Jeremy Fielding, declare as follows:

         I am over the age of twenty-one (21). I have never been convicted of a felony. I am of
 sound mind and fully competent to make this Declaration. The facts stated herein are true and
 correct based on my personal knowledge.

         1.     I am an attorney at the law firm of Lynn Pinker Cox & Hurst, LLP, located at 2100
 Ross Ave., Ste. 2700, Dallas, TX, 75201. Together with other attorneys at this firm, I serve as
 counsel to Plaintiff Aptive Environmental, LLC. I am familiar with the matters set forth herein by
 virtue of my role as one of the attorneys in the above-captioned suit.

        2.     I am personally familiar with the correspondence to date that Aptive’s counsel has
 had with the Village Attorney of East Rockaway, New York. True and correct copies of that
 correspondence are attached to the Complaint at Exhibit G.

          3.      On May 20, 2019, I transmitted a letter to the East Rockway Town Attorney, John
 Ryan, identifying the various unconstitutional provisions of § 171 of the Village Code. The letter
 requested immediate repeal and amendment of these provisions. A true and correct copy of this
 letter is attached to the Complaint at Exhibit E.

        4.       On May 20, 2019, the Village Attorney responded by email to my email dated that
 same day stating that he could recommend to the East Rockway Trustees that they amend their
 Code. While agreeing to recommend amending the Village Code, the Village Attorney did not
 address the paramount concern of Aptive—immediate suspension of the Ordinance and prompt
 issuance of licenses when Aptive applies.
Case 2:19-cv-03365-DRH-SIL Document 12-4 Filed 06/12/19 Page 3 of 3 PageID #: 389




        5.     On May 20, 2019, an Interim Agreement and Model Ordinance was emailed to the
 Village Attorney to aid East Rockaway in amending their Ordinance.

        6.     At the request of the Village Attorney, John Ryan, we spoke by telephone on May
 21, 2019 in an attempt to resolve these issues. During our conversation, I confirmed that an
 amendment or immediate suspension of the Village’s solicitation ordinance would be necessary to
 avoid the need for a lawsuit. Mr. Ryan promised to pass his recommendation along to his client
 and confirm that it had been accepted.

         7.     On June 5, 2019, a final email was sent to Mr. Ryan on June 5, 2019 advising him
 that Aptive intends to file a lawsuit and Temporary Restraining Order against East Rockaway on
 Thursday, June 6, 2019 unless written confirmation was received advising that the Village would
 immediately suspend enforcement of its 5:00 p.m. solicitation curfew, its $2,500 bond requirement
 and its unconstitutional licensing process.

         8.     Section 171 of the East Rockway Village Code regulates peddling and soliciting.
 A true and correct copy of this chapter is attached at Exhibit A to the Complaint.

 I declare under penalty of perjury that the foregoing is true and correct.


        Executed this 5th day of June, 2019 in Dallas, Dallas County, Texas.




                                                       Jeremy A. Fielding
